UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1339


JAMESON WEATHERFORD,

                Petitioner,

          v.

DEPARTMENT OF HOMELAND    SECURITY;     TRANSPORTATION     SECURITY
ADMINISTRATION,

                Respondents.



On Petition for Review of an Order           of     the   Transportation
Security Administration. (12-TSA-0029)


Submitted:   August 22, 2013             Decided:    September 19, 2013


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jameson Weatherford, Petitioner Pro Se.    Sharon Swingle, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jameson       R.    Weatherford           petitions       for       review   of   the

Transportation Security Administration’s (“TSA”) order imposing

a $1500 penalty for his violation of 49 C.F.R. §§ 1540.105(a),

1540.111(a)(1) (2013).              We “must uphold TSA’s decisions unless

they   are   arbitrary,          capricious,           an     abuse    of        discretion,    or

otherwise     not     in        accordance       with         law,     or        unsupported    by

substantial evidence.”              Suburban Air Freight, Inc. v. Transp.

Sec.   Admin.,      716    F.3d     679,       681      (D.C.    Cir.        2013)     (internal

quotation marks omitted).                Having conducted this review, we deny

the petition.

             First,       Weatherford’s          claims        that    the        administrative

law judge (“ALJ”) refused to consider his challenges to TSA’s

authority     and     denied       him     his       choice     of     representation          are

contradicted     by    the       record.         The    ALJ     clearly          considered    and

rejected Weatherford’s contention that TSA lacked standing to

impose   civil       penalties,          and         simply     refused          to   delay    the

proceedings         further        following            the      late            appearance     of

Weatherford’s chosen representative, a decision that we do not

find arbitrary or capricious.

             Similarly          belied     by        the      record        is     Weatherford’s

suggestion that the ALJ erred by not responding to his inquiries

regarding     the     nature        and     procedure           of     the        administrative

proceedings.        Weatherford was alerted repeatedly to the basis of

                                                 2
TSA’s and the ALJ’s authority and notified of the procedural

rules governing the administrative process.

               Weatherford’s assertion that the ALJ may have violated

his Fifth Amendment right to remain silent by requiring him to

respond to TSA’s complaint is also without merit.                             Weatherford

did     not    properly       invoke    his       right    to    silence      during     the

administrative proceedings.              N. River Ins. Co. v. Stefanou, 831

F.2d 484, 486-87 (4th Cir. 1987).

               Last, we find no error in the ALJ’s rendering of a

decision based on the allegations in the complaint.                            As the ALJ

explained, Weatherford’s misunderstanding of TSA’s allegations

or the administrative process was no excuse for his failing to

timely answer the complaint.              Accordingly, the ALJ was permitted

to    deem     the    complaint’s       allegations        admitted     and     no     other

evidence       was    required     to   support      the    decision.          49    C.F.R.

§§ 1503.611(d), 1503.629(f)(5) (2013).

               We therefore deny Weatherford’s petition for review.

We also deny Weatherford’s pending motion to dismiss and his

motion    to    strike       and   correct    portions      of    the    administrative

record.        We dispense with oral argument because the facts and

legal    contentions         are   adequately       presented      in    the    materials

before    this       court   and   argument       would    not   aid    the    decisional

process.

                                                                        PETITION DENIED

                                              3